Blackford, J. —
Webster sued Taylor in assumpsit before a justice of the peace.
The statement of demand is as follows:
Clinton Taylor to Asahel P. Webster, Dr.
To one gelding horse,........................$75 00
Cr............................. 10 00
Balance,.......................$65 00
August 27th, 1849.
The justice gave judgment for the plaintiff, and the defendant appealed to the Circuit Court.
The cause was tried by the Circuit Court without a jury, and judgment rendered for the plaintiff for 70 dollars and 81 cents.
The material facts proved were as follows:
The horse in question being Webster’s, was sold by one Burgess to Taylor for 10 dollars in money and a note for 65 dollars given by R. A. Lockwood to Taylor, which note Taylor indorsed in blank. The note was afterwards handed to one Rockwell, a clerk of Webster’s, and Rockwell applied to Lockwood’s agent, without success, for pay-*514meat of the note. The note was afterwards in Webster’s possession.
R. Jones, for the plaintiff.
J. Pettit and S. A. Huff, for the defendant.
Taylor, on the same day he bought the horse as aforesaid, or the next day, sold him to a traveler for 75 dollars.
There was no proof that Burgess was authorized by Webster to make the sale of the horse to Taylor. It is contended, however, that Webster afterwards ratified the sale. The only evidence on the subject is that which we have already mentioned. The Court, sitting as a jury, might have inferred from the facts proved that Webster knew of said sale to Taylor, and had assented to it; but the Court might also have inferred the contrary, which it must be presumed they did, as they found for the plaintiff. This is one of those cases in which, we think, this Court ought not to interfere with the verdict.
Considering, therefore, that the horse, at the time Taylor sold him, was Webster’s property, Taylor must be liable to Webster for the value of the horse.
The suit having been commenced in a justice’s Court, the name given to the action is immaterial; and the statement of demand, though very informal, is sufficient. R. S. 871.
Per Curiam.
The judgment is affirmed, with. 5 per cent, damages, and costs.